internal_revenue_service number release date index number ------------- ------------------------------------------ ------------------------------------------------ --------------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc intl plr-140003-05 date date legend legend taxpayer ---------------------------------------------------------------------------------------------- ----------------------- ------------- ---------------- ---------------------- ------------------------------------------------ ----------------------------------------------- --------------------------------------------------- de a de b de c tax_year ---------------------------------------- tax_year ---------------------------------------- tax_year ---------------------------------------- individual a individual b cpa firm dear ---------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the following elections i the election and agreement described in sec_1_1503-2 for tax_year with respect to the dual consolidated losses dcls incurred in that year by de a de b and de c ii the election and agreement described in sec_1_1503-2 for tax_year with respect to the dcls incurred in that year by de a de b and de c and iii the annual certification described in sec_1 g vi b for tax_year with respect to the dcls incurred in tax_year by de a de b and de c additional information was submitted by your representative on date the information submitted is substantially as set forth below plr-140003-05 the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer owned percent of de a de b and de c because de a de b and de c are foreign_corporations that elected to be treated as disregarded entities for federal_income_tax purposes they are each a hybrid_entity_separate_unit under sec_1_1503-2 the losses_incurred by these hybrid_entity separate units in tax_year sec_1 and are dcls under sec_1_1503-2 taxpayer prepared and filed its consolidated federal_income_tax returns for tax_year sec_1 and and relied on its tax directors to make all required tax elections until mid-tax year individual a was taxpayer’s director of tax was responsible for its tax_return compliance and acted on its behalf with respect to all tax matters including the filing of tax elections individual a’s daily responsibilities increased substantially when individual a had to assume responsibility for internal_revenue_service irs audits in addition during tax_year sec_1 and there was high turnover in the tax department and the department had to deal with very complicated tax issues given this situation individual a failed to include with taxpayer’s consolidated federal_income_tax returns for that year the required elections and agreements under sec_1_1503-2 for the tax_year dcls incurred by de a de b and de c in mid-tax year individual b became taxpayer’s new director of tax and replaced individual a for all tax-related matters however a significant portion of individual b’s time during the period of filing taxpayer’s consolidated federal_income_tax return for tax_year was redirected from supervising tax_return preparation to an ongoing irs audit as well as to other tax matters thus taxpayer’s tax_return for tax_year was completed without individual b’s input consequently taxpayer’s tax_year consolidated federal_income_tax return did not include the required elections and agreements for the tax_year dcls incurred by de a de b and de c and the annual certifications for the tax_year dcls taxpayer engaged cpa firm to review its tax_year consolidated federal_income_tax return and state_income_tax return which were prepared by taxpayer’s tax department cpa firm did not notice that the required elections were not attached to that return before it was filed by taxpayer taxpayer similarly engaged cpa firm to review its tax_year consolidated federal_income_tax return and state_income_tax return during that review cpa firm discovered that taxpayer did not file the required elections and agreements for the tax_year sec_1 and dcls incurred by de a de b and de c with its plr-140003-05 consolidated federal_income_tax returns for those years and that taxpayer did not file the annual certifications of the tax_year dcls incurred by de a de b and de c with its tax_year consolidated federal_income_tax return the facts also indicate that taxpayer filed with its tax_year consolidated federal_income_tax return the required annual certifications for the dcls of de a de b and de c incurred in tax_year however the amounts of the dcls were incorrectly reported on those annual certifications taxpayer represents that to the best of its knowledge it filed this application_for relief before the irs discovered the failure_to_file the elections and agreements and the annual certifications with respect to the dcls incurred by de a de b and de c in tax_year sec_1 and sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election and agreement and the annual certification described in sec_1_1503-2 and vi b respectively are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the following elections i the election and agreement described in sec_1_1503-2 for tax_year with respect to the dcls incurred in that year by de a de b and de c ii the election and agreement described in sec_1_1503-2 for tax_year with respect to the dcls incurred in that year by de a de b and de c and iii the annual certification described in sec_1 g vi b for tax_year with respect to the dcls incurred in tax_year by de a de b and de c plr-140003-05 as noted taxpayer attached to its timely filed tax_year consolidated federal_income_tax return the required annual certifications for the dcls of de a de b and de c incurred in tax_year however the amounts of the dcls were incorrectly reported on those annual certifications under these circumstances those annual certifications are not rendered invalid since taxpayer filed the annual certifications with its timely filed tax_year consolidated federal_income_tax return sec_301_9100-1 does not apply as that section applies to only a late filing of an election however taxpayer should file corrected annual certifications with an amended tax_return the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements and the annual certifications sec_301_9100-1 a copy of this ruling letter should be associated with the elections and agreements and the annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of associate chief_counsel international enclosure copy for purposes cc
